SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                    In the Matter of Neil M. Cohen, an Attorney at Law (D-50-13) (073728)

Argued June 24, 2014 -- Decided October 23, 2014

FAUSTINO FERNANDEZ-VINA, J., writing for a unanimous Court.

         In this case, the Court considers the discipline to be imposed on an attorney who pleaded guilty to second-
degree endangering the welfare of a child, following an investigation into sexually explicit pornographic images of
children discovered on a state-issued desktop computer used by respondent and on respondent’s private law office
computer.

         The facts of this case are undisputed. In July 2008, printouts of pornographic images, some of which
depicted young female victims, were found in a receptionist’s desk drawer at the district office of New Jersey’s
Twentieth Legislative District. At the time, respondent was an assemblyman representing the Twentieth District.
The discovery led to an investigation by the New Jersey State Police, which revealed that this was not the first time
pornography was encountered at the office; staff had previously discovered sexually explicit images in the office
during morning work hours or following a weekend. As a result, the Office of Legislative Services required
passwords on the computers.

          When confronted, respondent admitted to the State Police that he had visited pornographic sites and printed
the sexually explicit pictures. He acknowledged that the sites he viewed and the printed images contained both adult
and child pornography. He explained that he had accessed the receptionist’s state-issued computer with a password
that he instructed another member of his staff to obtain. Interviews also revealed that staff members observed
respondent viewing pornography on the receptionist’s computer on prior occasions. In total, the police recovered
thirty-four images of child pornography that respondent accessed on computers at the district office and at
respondent’s law office. The images retrieved from respondent’s law office depicted nineteen girls under sixteen
years old.

          Respondent resigned from his position in the Legislature on July 20, 2008. On July 9, 2009, the State
Grand Jury returned a five-count indictment against respondent. He pleaded guilty to one count of second-degree
endangering the welfare of a child, contrary to N.J.S.A. 2C:24-4(b)(5)(a), on April 12, 2010. Pursuant to his guilty
plea, respondent was sentenced on November 4, 2010 to five years in State prison. He was ordered to comply with
Megan’s Law requirements, N.J.S.A. 2C:7-1 to -11, and he was prohibited from using the Internet. Respondent was
temporarily suspended from the practice of law on January 13, 2011, following his guilty plea. In re Cohen, 204
N.J. 588 (2011). Thereafter, the Disciplinary Review Board (DRB) granted the Office of Attorney Ethics’s (OAE)
motion for final discipline. Finding that respondent’s guilty plea was conclusive evidence of guilt for purposes of
the disciplinary proceeding, Rule 1:20-13(c), the DRB, in a majority decision, voted to prospectively suspend
respondent from the practice of law for two years. Two members of the panel dissented and voted for disbarment.

HELD: Respondent’s guilty plea to second-degree endangering the welfare of a child, based on the discovery of
sexually explicit pornographic images of children on a state-issued desktop computer – used by him while serving as
Assemblyman – and on his private law office computer, warrants an indeterminate period of suspension, pursuant to
Rule 1:20-15A(a)(2). Respondent may not seek reinstatement for five years from January 13, 2011, the date of his
temporary suspension.

1. The Court’s role in this matter is solely to impose an appropriate quantum of discipline on respondent for his
ethical violations. Under Rule 1:20-13(c)(1), a criminal conviction is conclusive evidence of guilt in a disciplinary
proceeding. Respondent’s guilty plea to second-degree possession of child pornography constitutes a violation of
RPC 8.4(b), which dictates that professional misconduct occurs when an attorney “commit[s] a criminal act that
reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer.” The primary purpose of
discipline is not to punish the attorney but to preserve the confidence of the public in the bar, and discipline is
imposed even when an attorney’s offense is not related to the practice of law. In reaching a final sanction for an
attorney’s ethics violation, the Court takes into consideration several factors, including “the nature and severity of
the crime, whether the crime is related to the practice of law and any mitigating factors, such as respondent’s
reputation, his prior trustworthy conduct and general good conduct.” In re Lunetta, 118 N.J. 443, 445-46 (1989).
(pp. 4-5)

2. Crimes involving the sexual exploitation of children have a devastating impact and create serious consequences
for the victims. Child pornography, in particular, revictimizes the children involved with each viewing of the same
image or video. Thus, the moral reprehensibility of this type of behavior warrants serious disciplinary penalties, up
to and including disbarment, albeit mitigating circumstances might call for lesser discipline in particular cases. For
cases involving possession of child pornography, the discipline imposed has ranged from a six-month suspension to
disbarment. Disbarment is the most severe punishment, reserved for circumstances in which “the misconduct of
[the] attorney is so immoral, venal, corrupt or criminal as to destroy totally any vestige of confidence that the
individual could ever again practice in conformity with the standards of the profession.” In re Templeton, 99 N.J.
365, 376 (1985). The Court disbarred an attorney who had been actively viewing child pornography for ten years,
had in his possession the equivalent of 753 images of child pornography, and had traded these images with other
persons. In re Burak, 208 N.J. 484 (2012). Similarly, the Court disbarred an attorney after he pleaded guilty in the
United States District Court for the District of New Hampshire to felony possession of child pornography, a
violation of 18 U.S.C.A. § 2252A(a)(5)(B). In re Sosnowski, 197 N.J. 23 (2008). More generally, attorneys who
have been convicted of offenses involving the physical sexual assault of children have typically been disbarred by
this Court. (pp. 5-12)

3. Respondent’s behavior is more severe than the cases in which a six-month suspension was issued. In addition to
printing sexually explicit images of children, respondent used a receptionist’s computer and left images at the
receptionist’s desk where others found them, thereby exposing an innocent third party to the risk of criminal
liability. On the other hand, respondent did not actively disseminate the photographs and was not involved in
trading prohibited images with others, as the attorney in Burak, supra, and respondent did not install cameras to
watch children as the attorney did in Sosnowski, supra. Moreover, respondent did not record or produce
inappropriate videos of children, nor did respondent physically touch any children or use violence against them.
Still, the gravity of respondent’s offense against society and the child victims involved in the creation and
dissemination of child pornography compels the Court to expand upon this Court’s past approach to attorney
discipline in these types of circumstances. Today, the Court is more acutely aware of the long-lasting pernicious
effects of sexual crimes against children. While recognizing that different factors can affect the level of discipline
imposed in any disciplinary case, attorneys must be on notice that engaging in this form of unlawful activity may be
considered grounds for losing the privilege of membership in a distinguished and trusted profession. While the
Court does not establish a per se rule of disbarment, convictions in egregious cases may result in disbarment going
forward so as to align with society’s sharper understanding of, and indignation over, the harm caused by the
exploitation of child victims of pornographers. (pp. 12-15)

4. After analyzing and weighing the circumstances of respondent’s criminal offense, as well as respondent’s alleged
mental illness, his own experience being sexually abused as a child, and his cooperation in seeking treatment and his
progress thus far, the Court has determined to impose, for the first time, discipline not formerly used. Respondent
shall serve an indeterminate period of suspension, pursuant to Rule 1:20-15A(a)(2). This form of discipline is a step
short of disbarment and is the most severe suspension that can be imposed on an attorney. Imposition of the
indeterminate suspension in this case places all attorneys on notice of the consequences that may follow sexually-
related offenses. Respondent may not seek reinstatement for five years from the date of his temporary suspension.
In addition, he must establish his fitness to practice law prior to being readmitted to the practice of law in New
Jersey. Proof of fitness will be subject to vigorous review. (pp. 15-16)

         So Ordered.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON and SOLOMON;
and JUDGE CUFF (temporarily assigned) join in JUSTICE FERNANDEZ-VINA’s opinion.



                                                           2
                                       SUPREME COURT OF NEW JERSEY
                                         D-50 September Term 2013
                                                  073728



IN THE MATTER OF

NEIL M. COHEN,

An Attorney at Law



         Argued June 24, 2014 – Decided October 23, 2014

         On an Order to show cause why respondent
         should not be disbarred or otherwise
         disciplined.

         Michael J. Sweeney, First Assistant Ethics
         Counsel, argued the cause on behalf of the
         Office of Attorney Ethics.

         Daniel J. McCarthy argued the cause for
         respondent (Rogut McCarthy, attorneys).

    JUSTICE FERNANDEZ-VINA delivered the opinion of

the Court.

    In this case, respondent, Neil M. Cohen, an attorney

licensed to practice law in New Jersey, pleaded guilty to

second-degree endangering the welfare of a child, contrary to

N.J.S.A. 2C:24-4(b)(5)(a).   The plea followed an investigation

into sexually explicit pornographic images of children

discovered on a state-issued desktop computer used by respondent

and on respondent’s private law office computer.    He was

sentenced to five years in prison for his offense.

                                1
    We now sanction respondent to an indeterminate suspension

from the practice of law, pursuant to Rule 1:20-15A(a)(2).     We

caution that while we do not establish a bright-line rule

requiring disbarment in all cases involving sexual offenses

against children, in the future, convictions in egregious cases

involving child pornography may result in disbarment of

attorneys who commit these offenses, in light of society’s

increasing recognition of the harm done to the victims of those

offenses.

                                  I.

    The facts of this case are undisputed.    In July 2008,

printouts of pornographic images, some of which depicted young

female victims, were found in a receptionist’s desk drawer at

the district office of New Jersey’s Twentieth Legislative

District.    At the time, respondent was an assemblyman

representing the Twentieth District.    The discovery led to an

investigation by the New Jersey State Police, which revealed

that this was not the first time pornography was encountered at

the office; staff had previously discovered sexually explicit

images in the office during morning work hours or following a

weekend.    As a result, the Office of Legislative Services

required passwords on the computers.

    When confronted, respondent admitted to the State Police

that he had visited pornographic sites and printed the sexually


                                  2
explicit pictures.   He acknowledged that the sites he viewed and

the printed images contained both adult and child pornography.

He explained that he had accessed the receptionist’s state-

issued computer with a password that he instructed another

member of his staff to obtain.   Interviews also revealed that

staff members observed respondent viewing pornography on the

receptionist’s computer on prior occasions.

     In total, the police recovered thirty-four images of child

pornography that respondent accessed on computers at the

district office and at respondent’s law office.    The images

retrieved from respondent’s law office depicted nineteen girls

under sixteen years old.

     Respondent resigned from his position in the Legislature on

July 20, 2008.   On July 9, 2009, the State Grand Jury returned a

five-count indictment against respondent.     He pleaded guilty to

one count of second-degree endangering the welfare of a child,

contrary to N.J.S.A. 2C:24-4(b)(5)(a), on April 12, 2010.

Pursuant to his guilty plea, respondent was sentenced on

November 4, 2010 to five years in State prison.1    He was ordered

to comply with Megan’s Law requirements, N.J.S.A. 2C:7-1 to -11,

and he was prohibited from using the Internet.




1 On January 4, 2012, after serving fourteen months of his five-
year sentence, respondent was released from prison on parole.

                                 3
    Respondent was temporarily suspended from the practice of

law on January 13, 2011, following his guilty plea.   In re

Cohen, 204 N.J. 588 (2011).   Thereafter, the Disciplinary Review

Board (DRB) granted the Office of Attorney Ethics’s (OAE) motion

for final discipline.   Finding that respondent’s guilty plea was

conclusive evidence of guilt for purposes of the disciplinary

proceeding, Rule 1:20-13(c), the DRB, in a majority decision,

voted to prospectively suspend respondent from the practice of

law for two years.   Two members of the panel dissented and voted

for disbarment.   Respondent consents to the suspension, but

seeks to have it applied retroactively to the date of his

temporary suspension.

                                II.

    We begin by emphasizing that our role in this matter is

solely to impose an appropriate quantum of discipline on

respondent for his ethical violations.   R. 1:20-13(c); R. 1:20-

16; In re Principato, 139 N.J. 456, 460 (1995); In re Magid, 139
N.J. 449, 451-52 (1995).   Under Rule 1:20-13(c)(1), a criminal

conviction is conclusive evidence of guilt in a disciplinary

proceeding.   Respondent’s guilty plea to second-degree

possession of child pornography constitutes a violation of RPC

8.4(b), which dictates that professional misconduct occurs when

an attorney “commit[s] a criminal act that reflects adversely on

the lawyer’s honesty, trustworthiness or fitness as a lawyer.”


                                 4
    As we engage in our analysis, we note that the primary

purpose of discipline is not to punish the attorney but to

preserve the confidence of the public in the bar.     In re

Witherspoon, 203 N.J. 343, 358 (2010).    Discipline is imposed

even when an attorney’s offense is not related to the practice

of law.    In re Kinnear, 105 N.J. 391, 395 (1987).   This is

because “[t]he privilege to practice law is dependent on an

attorney's ability to maintain a high moral character.”       In re

Hasbrouck, 140 N.J. 162, 166 (1995).

    In reaching a final sanction for an attorney’s ethics

violation, we take into consideration several factors, including

“the nature and severity of the crime, whether the crime is

related to the practice of law and any mitigating factors, such

as respondent’s reputation, his prior trustworthy conduct and

general good conduct.”    In re Lunetta, 118 N.J. 443, 445-46

(1989).

                                 III.

    Our decision in this case is driven by the gravity of the

offense.   Crimes involving the sexual exploitation of children

have a devastating impact and create serious consequences for

the victims.    Child pornography, in particular, revictimizes the

children involved with each viewing of the same image or video.

Thus, the moral reprehensibility of this type of behavior

warrants serious disciplinary penalties, up to and including


                                  5
disbarment.   Mitigating circumstances might call for lesser

discipline in particular cases.

                                  A.

     For cases involving possession of child pornography, the

discipline imposed has ranged from a six-month suspension to

disbarment.   For example, In re Armour, 192 N.J. 218 (2006),

involved a six-month suspension for an attorney who pleaded

guilty to fourth-degree endangering the welfare of a child,

contrary to N.J.S.A. 2C:24-4(b)(5)(b).2     In that case, the

attorney, who was general counsel for Newark Housing Authority

at the time, viewed many images of child pornography on a

government-owned computer while at work.     He was sentenced to

eighteen months’ probation.

     Similarly, In re Haldusiewicz, 185 N.J. 278 (2005),

concerned a six-month suspension imposed on a Deputy Attorney

General who also pleaded guilty to fourth-degree endangering the

welfare of a child, contrary to N.J.S.A. 2C:24-4(b)(5)(b), when

he was caught having downloaded 996 images of child pornography

on his office’s desktop computer.      He was sentenced to three

years’ probation, ordered to pay fines and costs, and prohibited


2 The facts of these cases are derived from DRB opinions that are
archived and available on the Rutgers School of Law – Newark
website. Decisions of the New Jersey Supreme Court:
Disciplinary Review Board, Rutgers School of Law – Newark,
http://njlaw.rutgers.edu/collections/drb/ (last visited August
22, 2014).

                                  6
from unsupervised contact with children under the age of

sixteen.     Notably, although the attorney was a government

lawyer, discipline was not enhanced because his misconduct had

no bearing on his work.    The mitigating factors considered

included the attorney’s difficulty in establishing a new

professional career and the forfeiture of his pension and other

benefits.

    We imposed a six-month suspension on an attorney who

admitted to downloading internet images of children engaging in

sexual acts, several hundred of which were found on his home

computer.    In re Kennedy, 177 N.J. 517 (2003).     He pleaded

guilty to fourth-degree endangering the welfare of a child,

contrary to N.J.S.A. 2C:24-4(b)(5)(b), and received three years

probation.    In that case, two psychologists opined that the

attorney was not a risk to the community and that his collection

of images was partially due to a hoarding disorder.

    Likewise, an attorney was suspended from the practice of

law for six months, who was found in possession of twenty-three

pictures of children engaged in various sexual acts, which he

had downloaded from the internet to his home computer.        In re

Rosanelli, 176 N.J. 275 (2003).        The attorney was admitted into

a pretrial intervention program after pleading guilty to fourth-

degree endangering the welfare of a child, contrary to N.J.S.A.

2C:24-4(b)(5)(b).    Psychiatric and psychological reports


                                   7
indicated that the attorney was not likely to engage in similar

misconduct in the future, was not a risk to his clients, to

children, or to the community, and that there was no “serious

sexual psychopathology.”

                                  B.

    More serious involvement with child pornography has been

held in several cases to warrant harsher disciplinary actions.

In In re Peck, 177 N.J. 249 (2003), for example, an attorney

pleaded guilty to possession of child pornography, a violation

of 18 U.S.C.A. § 2252(a)(4)(B).       The attorney possessed at least

three magazines, which were mailed from New York to New Jersey,

with pictures of children engaged in sexually explicit

activities.   The attorney was sentenced to a fifteen-month

prison term, followed by a three-year probationary term.       We

imposed a one-year suspension retroactive to the respondent’s

temporary suspension, ultimately determining that the nineteen

months he spent in prison was an appropriate suspension and

sufficient discipline.

    In a different setting, a two-year suspension, retroactive

to the date of the attorney’s temporary suspension, was imposed

on an attorney who pleaded guilty in federal court to possession

of computer files and images downloaded from the internet, which

depicted minors engaged in sexually explicit conduct, a

violation of 18 U.S.C.A. § 2252(a)(4).       In re McBroom, 158 N.J.
8
258 (1999).     There, the attorney was sentenced to a fifteen-

month term of imprisonment, followed by three years’ probation.

On remand from the United States Court of Appeals for the Third

Circuit, the attorney was resentenced to six months’

imprisonment, followed by two months of home confinement, based

on substantial evidence he suffered from years of sexual abuse

by his father as a child.     United States v. McBroom, 124 F.3d
533, 534 (3d Cir. 1997).     We noted that, even though the

attorney did not have personal contact with the victims, he was

convicted of a crime that carried a maximum five-year prison

sentence and a $250,000 fine.    We also ordered that the attorney

“provide proof of his psychiatric fitness to practice law” prior

to his reinstatement as a licensed attorney.     In re McBroom,

supra, 158 N.J. at 259.

    In another matter, an attorney was suspended from the

practice of law in New Jersey for three years after he was

convicted of fifteen counts of felony possession of pornography

and fifteen counts of unlawful dealing in child pornography.       In

re Fink, 181 N.J. 350 (2004).    There, investigators found 194

pictures of prepubescent children engaged in prohibited sexual

acts in the attorney’s possession while executing a search

warrant premised on the attorney’s alleged misappropriation of

client funds.    However, we conditioned the respondent’s

suspension in Fink on the attorney’s release following his six-


                                  9
year term of incarceration and reinstatement to the Delaware

Bar, from which he consented to be disbarred.3

                                C.

     In some circumstances, we have disbarred attorneys involved

with child pornography, rather than imposing a lengthy

suspension.   Disbarment is the most severe punishment, reserved

for circumstances in which “the misconduct of [the] attorney is

so immoral, venal, corrupt or criminal as to destroy totally any

vestige of confidence that the individual could ever again

practice in conformity with the standards of the profession.”

In re Templeton, 99 N.J. 365, 376 (1985).

     For example, we concluded that disbarment was an

appropriate discipline for an attorney who had been actively

viewing child pornography for ten years, had in his possession

the equivalent of 753 images of child pornography, and had

traded these images with other persons.     In re Burak, 208 N.J.
484 (2012).   We found particularly unsettling the fact that

several of the images portrayed children engaged in “sadistic or

masochistic conduct or other depictions of violence,” such as

bondage.   The respondent in Burak pleaded guilty to one count of

possession of child pornography, in violation of 18 U.S.C.A. §

2252A(a)(5)(B) and (b)(2), and was subsequently sentenced to


3 Disbarment in Delaware is not permanent.    See Del. Lawyers’
Rules of Prof’l Conduct R. 22(c) (2000).

                                10
more than eight years in prison.     We also took into account that

the attorney had been indicted for criminal sexual contact with

a minor female relative during the time that the FBI was

investigating his child pornography activities.

    Similarly, we disbarred an attorney after he pleaded guilty

in the United States District Court for the District of New

Hampshire to felony possession of child pornography, a violation

of 18 U.S.C.A. § 2252A(a)(5)(B).     In re Sosnowski, 197 N.J. 23

(2008).   The attorney admitted to possessing sixty-seven images

of child pornography and eight sexually explicit video files of

children engaging in sexual acts and exposing their genitals.

In addition, the attorney had placed hidden cameras in a child’s

bathroom and bedroom.   He was sentenced to thirty-seven months

in prison, with five years of supervised release, and was

ordered to pay a $100 assessment.

    More generally, attorneys who have been convicted of

offenses involving the physical sexual assault of children have

typically been disbarred by this Court.     In re Wright, 152 N.J.
35, 35 (1997) (disbarring attorney convicted of aggravated

criminal sexual assault for digitally penetrating his minor

daughter’s vaginal area); In re “X”, 120 N.J. 459, 464-65 (1990)

(disbarring lawyer who sexually assaulted his three daughters

over an eight-year period); cf. In re Herman, 108 N.J. 66, 67

(1987) (suspending attorney for three years for purposely


                                11
touching the buttocks of a ten-year-old boy, a second-degree

sexual assault).

    Most recently, we disbarred an attorney who pleaded guilty

to third-degree endangering the welfare of a child, in violation

of N.J.S.A. 2C:24-4(a).     In re Frye, 217 N.J. 438 (2014).

There, the respondent admitted to improperly touching a nine-

year-old child in 1999, with the intent to “impair or debauch

the morals of the child.”    Respondent was sentenced to five

years’ non-custodial probation, community supervision for life,

and was prohibited from having contact with the victim.    In

September 2003, the respondent was found guilty of violating his

probation by failing to report to his probation officer on six

dates and failing to attend sex therapy.    On September 19, 2003,

he was sentenced to continued probation.    We based his

disbarment sanction on the crimes themselves and respondent’s

failure to notify the OAE of his conviction for more than

fifteen years, during which he continued to practice law with

impunity.

                                  IV.

    Were we limited to past approaches to fixing the proper

quantum of punishment for child-pornography-related cases

involving licensed attorneys, we would judge the behavior of the

respondent in this case to be more severe than the cases in

which a six-month suspension was issued.    Respondent’s guilty


                                  12
plea for endangering the welfare of a child was a crime of the

second-degree resulting in a five-year prison sentence.      The

crime was certainly more serious than the offenses committed in

Armour, Haldusiewicz, Kennedy, and Rosanelli.    In those matters,

the respondents pleaded guilty to a fourth-degree charge and

were either admitted into a pretrial intervention program or

sentenced only to a term of probation.   Moreover, like the

respondents in Armour and Haldusiewicz, respondent in this

matter used a state-issued computer to download the images while

at work.   Respondent, however, took matters one step further by

using a receptionist’s computer, thereby exposing an innocent

third party to the risk of criminal liability.

    On the other hand, although respondent printed sexually

explicit images of children and left them in a receptionist’s

desk where others found them, he did not actively disseminate

the photographs and was not involved in trading prohibited

images with others, as the attorney in Burak.    Moreover,

respondent did not install cameras to watch children as the

attorney did in Sosnowski, and he did not record or produce

inappropriate videos of children.    Nor did respondent physically

touch any children or use violence against them.    Based on the

facts adduced in past disciplinary matters, the setting of this

case is closest to the circumstances of McBroom and Peak because




                                13
respondent was found in possession of child pornography and was

sentenced to serve time in prison.

    Still, the gravity of respondent’s offense against society

and the child victims involved in the creation and dissemination

of child pornography compels us to expand upon this Court’s past

approach to attorney discipline in these types of circumstances.

Today, we are more acutely aware of the long-lasting pernicious

effects of sexual crimes against children.    In light of the

seriousness of these crimes, the Legislature acknowledged this

increased awareness when it amended N.J.S.A. 2C:24-4 in 2013.

L. 2013, c. 136.   The amendment increased the severity of crimes

involving possession and dissemination of child pornography, and

increased the age of children -- from sixteen to eighteen years

old -- for which individuals can be prosecuted under the child

endangerment statutes.     Assemb. Law and Public Safety Comm.,

Statement to S. No. 2493 and Assemb. Nos. 3735 and 3740, 215th

Leg. at 1 (May 6, 2013).

    Until now attorneys have not had clear notice of the more

stringent approach we will take in disciplining attorneys for

egregious offenses.   Today, attorneys must be on notice that

engaging in this form of unlawful activity may be considered

grounds for losing the privilege of membership in a

distinguished and trusted profession.    While we do not establish

a per se rule of disbarment, convictions in egregious cases may


                                  14
result in disbarment going forward so as to align with society’s

sharper understanding of, and indignation over, the harm caused

by the exploitation of child victims of pornographers.

    We recognize that different factors can affect the level of

discipline imposed in any disciplinary case, including child

pornography cases.   Such factors include whether the case

involved touching, physical violence, or actual dissemination to

others, the number of pictures or videos, or whether the

perpetrator suffered from mental illness or sexual abuse himself

or herself.

    In the case at hand, after analyzing and weighing the

circumstances of respondent’s criminal offense, as well as

respondent’s alleged mental illness, his own experience being

sexually abused as a child, and his cooperation in seeking

treatment and his progress thus far, we have determined to

impose, for the first time, discipline not formerly used.       We

hold that respondent shall serve an indeterminate period of

suspension, pursuant to Rule 1:20-15A(a)(2).     This form of

discipline is a step short of disbarment and is the most severe

suspension that can be imposed on an attorney.

    Imposition of the indeterminate suspension in this case

places all attorneys on notice of the consequences that may

follow sexually-related offenses.    Respondent may not seek

reinstatement for five years from the date of his temporary


                                15
suspension.   In addition, he must establish his fitness to

practice law prior to being readmitted to the practice of law in

New Jersey.   Proof of fitness will be subject to vigorous

review.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON
and SOLOMON; and JUDGE CUFF (temporarily assigned) join in
JUSTICE FERNANDEZ-VINA’s opinion.




                                16
                SUPREME COURT OF NEW JERSEY

NO.     D-50                                   SEPTEMBER TERM 2013
APPLICATION FOR
                 Order to Show Cause Why Respondent Should
DISPOSITION
                     Not be Disbarred or Otherwise Disciplined




IN THE MATTER OF

NEIL M. COHEN,

An Attorney at Law




DECIDED                  October 23, 2014
OPINION BY            Justice Fernandez-Vina
CONCURRING OPINION BY
DISSENTING OPINION BY


                                    INDETERMINATE
 CHECKLIST
                                      SUSPENSION
 CHIEF JUSTICE RABNER                     X
 JUSTICE LaVECCHIA                        X
 JUSTICE ALBIN                            X
 JUSTICE PATTERSON                        X
 JUSTICE FERNANDEZ-VINA                   X
 JUSTICE SOLOMON                          X
 JUDGE CUFF (t/a)                         X
 TOTALS                                   7